Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9, 14-18 and 21-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siedle et al, US 5,853,642.
Regarding claims 1, 2, 6-8, 16, 21, 22 and 24-26, Siedle et al disclose polymerizing 1-octene in the presence of mineral oil (plasticizer), Regalrez 1085 (tackifier) and catalyst in a batch process (see Example 3).
Regarding claims 5, 22 and 24-26, Siedle discloses a plasticizer monomer ratio of 1:4 (25%).
Regarding claims 9 and 17, Siedle et al disclose the addition of antioxidant at Table 1.
Regarding claims 14-15, the method of Siedle et al does not comprise solvent removal, pelletizing or extrusion.
Regarding claim 18, poly-1-octene is seen as having a density meeting this limitation
Regarding claim 21, see Example 3 and 
Regarding claim 23, Siedle et al teach the use of their compositions as adhesives (col. 3, line 44).
Therefore the reference anticipates the rejected claims.
Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al, US 2018/0208757.
Regarding claims 1, 3 and 6-7, Jiang et al teach a method of polymerizing oil extended ethylene copolymers in a continuous process comprising polymerizing ethylene and comonomers in the presence of propylene oligomers (oil/plasticizer) and catalyst (see [0009] and [0034] and [0244]-[0252]).
Regarding claim 4, Jiang et al teach MW’s meting the instant limitation at [0056].
Regarding claim 5, see [0065].
Therefore the reference anticipates the rejected claims.
Claims 10-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762